Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 08/09/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant Arguments
Claim Rejection Under 35 U.S.C. 103
Applicant argues that Ibanez describes a gateway GPRS support node (GGSN) 28 as an example of the proxy node that performs duplicate address detection. And Ibanez does not teach or suggest “storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address” that is “in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces,” as recited by claim 1. Mun and Fan do not overcome the deficiencies of Ibanez with respect to these features of claim 1.
Applicant argues that Ibanez references Thomson in paragraph [0009] of Ibanez, which states that Thomas’s “IPv6 stateless address auto configuration” is described in RFC 2462. Thomson is the RFC 2462 referenced by Ibanez. Ibanez then describes why the duplicate address detection technique described for Thomson is unsuitable for GPRS. Ibanez explicitly teaches away from using the teachings of “IPv6 stateless address auto configuration” by Thomson as part of performing duplicate address detection.
Examiner’s Response:

As recited in ¶ [0014] of Ibanez, “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes.” and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”). Here, proxy node includes memory where the indication of duplicative network address can be stored. In addition, the received solicitation message can show if the tentative address is duplicative.  Thus, Ibanez teaches “storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address” (storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes)  that is “in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces” (determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes). Further as recited in paragraph [0028], “the MS 52 extracts the interface identifier from the link-local address the MS 52 has received and stores it locally”; and paragraph [0040], “If the GGSN 28 determines that another MS is already using the same link-local address, the GGSN 28 sends a Neighbor Advertisement message 84 to the MS 52 indicating that the tentative address is in use”, the storing function has been mentioned multiple times that the information whether the interface address is duplicative or unique, the storing information function happens after the determination. Stored information can be used before the next determination, but it happened after the previous determination.
Applicant argues that the proxy node is not the node that determines the tentative interface address. Here, the limitation is not about what determines the tentative interface address, the limitation is 
Again, as recited in the Ibanez ¶ [0011], “a system and method is needed for duplicate address detection in a packet radio system that does not require the multicasting of messages to a large number of Mobile Stations.” , and as recited in ¶ [0055], “the present invention allows terminals to choose their own interface identifier, as intended by the IPv6 stateless address auto configuration procedure as defined in RFC 2462”, so the Ibanez and Thomson teach the same of the choosing own interface identifier. Further, as recited in paragraph [0007], “An example of such a duplicate address detection procedure is described in IETF document RFC 2462”, Ibanez and Thomson all teach the duplicate address detection. The fact that Ibanez does not require the multicasting of messages and Thomson needs the multicasting of messages means two arts go through two different ways to reach the same goal. Ibanez teaches a system, method, and apparatus for duplicate address detection in a communication network, and Thomson teaches duplicate address detection procedure in the communication network.
Therefore, there is rational to combine two arts, cause they are in the similar or same area, such as,  duplicate address detection in communication network, or choosing interface identifier, etc.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021, comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (hereinafter referred to as Mun) (Y Mun, HK Lee, “Understanding IPv6”, books.goole.com), in view of Ibanez et a. (hereinafter referred to as Ibanez) (U. S. Pub. No. 2003/0026230 A1), and in view of Fan (U. S. Pub. No. 2004/0240474A1).
As to claim 1, Mun teaches a method comprising: determining, by a network device in a network segment, a tentative network address for a first network interface associated with the network device (See at least Page 76, 6.2.1 Algorithm for autoconfiguration, “The state of a link-local address generated in the second step is ‘tentative’, The tentative address should go through duplication check process, which is called DAD, to verify that this address is not used by other nodes on the link”); determining, by the network device, whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment (See at least Page 51, 5.1 INTRODUCTION, “Duplication Address Detection (DAD0 allows a node to find out whether the specific address it try to use is already allocated to other node in a link;” and  Page 63, 5.4.3 Neighbor Solicitation, “IPv6 address assigned to the interface of the sending node. When a node is under DAD (Duplication Address Detection)”); determining that the unsolicited neighbor advertisement indicates that the new network address is assigned to the second network interface (See at least Page 42, Table 4-2, “Neighbor Advertise message is sent out in response to Neighbor Solicitation message. Unsolicited Neighbor Advertisement message is also used to announce a link-layer change from a node” and See at least Page 59, Chapter 5, “In some cases, a node’s link-layer address can be changed. A node will send unsolicited Advertisement message to notify neighbors of that changed”).
Although Mun teaches the substantial features of applicant’s claimed invention, Mun fails to expressly teach wherein in response to determining that the tentative network address is duplicative of a 
In analogous teaching, Ibanez  exemplifies this wherein Ibanez teaches wherein in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes.”, ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”), and [0040], “If the GGSN 28 determines that another MS is already using the same link-local address, the GGSN 28 sends a Neighbor Advertisement message 84 to the MS 52 indicating that the tentative address is in use”), storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0028], “the MS 52 extracts the interface identifier from the link-local address the MS 52 has received and stores it locally”); determining, by the network device and based at least in part on the indication of the second network interface stored in the memory of the network device, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message , and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”);
Thus, given the teaching of Ibanez, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ibanez, a system and method for duplicate address detection in a communication network, into Mun, understanding IPv6, to have a system and method for duplicate address detection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to determine if the tentative interface address has been allocated to another communication node (See Ibanez: ABSTRACT).
Although Mun and Ibanez teach the substantial features of applicant’s claimed invention, Mun and Ibanez fail to expressly teach wherein re-determining, by the network device, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assigning, by the network device, the tentative network address to the first network interface.
In analogous teaching, Fan exemplifies this wherein Fan teaches wherein re-determining, by the network device, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment (See at least ¶ [0011], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”); and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assigning, by the network device, the tentative network address to the first network interface (See at least ¶ [0011] and ¶ [0030], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”; “this approach minimizes the possibility of duplicate addresses being assigned to two different nodes”).
Thus, given the teaching of Fan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fan, method for providing address autoconfiguration in ad hoc network, into Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, for a method for providing network address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of duplicate address detection to ensure the uniqueness of its address within the entire combined network (See Fan: ABSTRACT).

As to claim 8, Mun teaches a network device comprising: a first network interface connectable to a network segment; a memory; and processing circuitry operably coupled to memory and the network See at least Page 76, 6.2.1 Algorithm for autoconfiguration, “The state of a link-local address generated in the second step is ‘tentative’, The tentative address should go through duplication check process, which is called DAD, to verify that this address is not used by other nodes on the link”); determine whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment (See at least Page 51, 5.1 INTRODUCTION, “Duplication Address Detection (DAD0 allows a node to find out whether the specific address it try to use is already allocated to other node in a link;” and  Page 63, 5.4.3 Neighbor Solicitation, “IPv6 address assigned to the interface of the sending node. When a node is under DAD (Duplication Address Detection)”); determining that the unsolicited neighbor advertisement indicates that the new network address is assigned to the second network interface (See at least Page 42, Table 4-2, “Neighbor Advertise message is sent out in response to Neighbor Solicitation message. Unsolicited Neighbor Advertisement message is also used to announce a link-layer change from a node” and See at least Page 59, Chapter 5, “In some cases, a node’s link-layer address can be changed. A node will send unsolicited Advertisement message to notify neighbors of that changed”).
Although Mun teaches the substantial features of applicant’s claimed invention, Mun fails to expressly teach wherein in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces, store an indication of the second network interface assigned the network address that is duplicative of the tentative network address; determine, based at least in part on the indication of the second network interface stored in the memory, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface; in response to determining that the neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determine, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response 
In analogous teaching, Ibanez  exemplifies this wherein Ibanez teaches wherein in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes.”, ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”), and [0040], “If the GGSN 28 determines that another MS is already using the same link-local address, the GGSN 28 sends a Neighbor Advertisement message 84 to the MS 52 indicating that the tentative address is in use”), store an indication of the second network interface assigned the network address that is duplicative of the tentative network address (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0028], “the MS 52 extracts the interface identifier from the link-local address the MS 52 has received and stores it locally”); determine, based at least in part on the indication of the second network interface stored in the memory, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message , and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”);
Thus, given the teaching of Ibanez, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ibanez, a system and method for duplicate address detection in a communication network, into Mun, understanding IPv6, to have a system and method for duplicate address detection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to determine if the tentative interface address has been allocated to another communication node (See Ibanez: ABSTRACT).
Although Mun and Ibanez teach the substantial features of applicant’s claimed invention, Mun and Ibanez fail to expressly teach wherein re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface.
In analogous teaching, Fan exemplifies this wherein Fan teaches wherein re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment (See at least ¶ [0011], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”); and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface (See at least ¶ [0011] and ¶ [0030], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”; “this approach minimizes the possibility of duplicate addresses being assigned to two different nodes”).
Thus, given the teaching of Fan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fan, method for providing address autoconfiguration in ad hoc network, into Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, for a method for providing network address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of duplicate address detection to ensure the uniqueness of its address within the entire combined network (See Fan: ABSTRACT).

As to claim 15, Mun teaches a non-transitory computer-readable storage medium of a network device storing instructions that, when executed by processing circuitry of the network device, cause the processing circuitry of the network device to: determine a tentative network address in the network segment for the first network interface of the network device (See at least Page 76, 6.2.1 Algorithm for autoconfiguration, “The state of a link-local address generated in the second step is ‘tentative’, The tentative address should go through duplication check process, which is called DAD, to verify that this address is not used by other nodes on the link”); determine whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment (See at least Page 51, 5.1 INTRODUCTION, “Duplication Address Detection (DAD0 allows a node to find out whether the specific address it try to use is already allocated to other node in a link;” and  Page 63, 5.4.3 Neighbor Solicitation, “IPv6 address assigned to the interface of the sending node. When a node is under DAD (Duplication Address Detection)”); determining that the unsolicited See at least Page 42, Table 4-2, “Neighbor Advertise message is sent out in response to Neighbor Solicitation message. Unsolicited Neighbor Advertisement message is also used to announce a link-layer change from a node” and See at least Page 59, Chapter 5, “In some cases, a node’s link-layer address can be changed. A node will send unsolicited Advertisement message to notify neighbors of that changed”).
Although Mun teaches the substantial features of applicant’s claimed invention, Mun fails to expressly teach wherein in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces, store an indication of the second network interface assigned the network address that is duplicative of the tentative network address in memory of the network device; determine, based at least in part on the indication of the second network interface stored in the memory of the network device, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface; re-determine, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface.
In analogous teaching, Ibanez  exemplifies this wherein Ibanez teaches wherein in response to determining that the tentative network address is duplicative of a network address assigned to a second network interface of the plurality of other network interfaces (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0028], “the MS 52 extracts the interface identifier from the link-local address the MS 52 has received and stores it locally”), store an indication of the second network interface assigned the network address that is duplicative of the tentative network address in memory of the network device (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message, and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0028], “the MS 52 extracts the interface identifier from the link-local address the MS 52 has received and stores it locally”); determine, based at least in part on the indication of the second network interface stored in the memory of the network device, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message , and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”);
Thus, given the teaching of Ibanez, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ibanez, a system and method for duplicate address detection in a communication network, into Mun, understanding IPv6, to have a system and method for duplicate address detection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to determine if the tentative interface address has been allocated to another communication node (See Ibanez: ABSTRACT).
Although Mun and Ibanez teach the substantial features of applicant’s claimed invention, Mun and Ibanez fail to expressly teach wherein re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network 
In analogous teaching, Fan exemplifies this wherein Fan teaches wherein re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment (See at least ¶ [0011], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”); and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface (See at least ¶ [0011] and ¶ [0030], “extracting from said messages a network identifier indicative of the network which the sending node is associated with; a comparator for comparing a received network identifier with the stored network identifier; and a controller for carrying out a duplicate address detection process where the comparator indicates that the stored network identifier is different to the received identifier”; “this approach minimizes the possibility of duplicate addresses being assigned to two different nodes”).
Thus, given the teaching of Fan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fan, method for providing address autoconfiguration in ad hoc network, into Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, for a method for providing network address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of duplicate address detection to ensure the uniqueness of its address within the entire combined network (See Fan: ABSTRACT).

Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mun, in view of Ibanez, and in view of Fan, and further in view of Thomson et al. (hereinafter referred to as Thomson) (S. Thomson, Bellcore, T. Narten, “IPv6 Stateless Address Autoconfiguration”, December 1998).
As to claim 2, Mun, Ibanez and Fan teach the method of claim 1. Fan further teaches wherein storing the indication of the second network interface comprises storing an indication of a Media Access Control (MAC) address assigned to the second network interface (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
Although Mun, Ibanez and Fan teach the substantial features of applicant’s claimed invention, Mun, Ibanez and Fan fail to expressly teach wherein the tentative network address for the first network interface comprises a tentative global address for the first network interface; the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces; the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address.
In analogous teaching, Thomson exemplifies this wherein Thomson further teaches wherein: the tentative network address for the first network interface comprises a tentative global address for the first network interface (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address (See at least 4. Pp 8 and 4. Pp 9, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by another node on the link (other network interface associated with network device)”; “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”)
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 4, Mun, Ibanez and Fan teach the method of claim 1. Fan further teaches wherein the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein storing the indication of the other network interface comprises storing an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
Although Mun, Ibanez and Fan teach the substantial features of applicant’s claimed invention, Mun, Ibanez and Fan fail to expressly teach wherein the tentative network address for the first network interface comprises a tentative link-local address for the first network interface; the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses ; the network address assigned to the second network interface comprises a link-local address assigned to the second network interface.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein: the tentative network address for the first network interface comprises a tentative link-local address for the first network interface (See at least 4. Pp 8, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by anther node on the link”); the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces (See at least 4. Pp 8, “the link-local address can be assigned to an interface (first network interface) and used, however, a node must attempt to verify that this “tentative” address is not already in use by anther node on the link”); the network address assigned to the second network interface comprises a link-local address assigned to the second network interface (See at least 1. Pp 2 and 4. Pp 8, “autoconfigure its interfaces (first and second) in IP version 6”; “ the link-local address  can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”); the new network address comprises a new link-local address (See at least 4. Pp 8, “the link-local address can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”). 
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 6, Mun, Ibanez and Fan teach the method of claim 1. However, Mun, Ibanez and Fan fail to expressly teach wherein determining, whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment comprises: sending: by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network is duplicative of the network address assigned to second interface in the network segment.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein determining, whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment (See at least 4. Pp 8, “ the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by anther node on the link (other network interface associated with network device)”) comprises: sending: by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”); and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network is duplicative of the network address assigned to second interface in the network segment (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 7, Mun, Ibanez and Fan teach the method of claim 1. However, Mun, Ibanez and Fan fail to expressly teach wherein re-determining whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network comprises: sending, by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment. 
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein re-determining whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”) in the network comprises: sending, by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”); in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 9, Mun, Ibanez and Fan teach the network device of claim 8. Fan further teaches wherein store an indication of a Media Access Control (MAC) address assigned to the second network interface in the memory of the network device (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
However, Mun, Ibanez and Fan fail to expressly teach the tentative network address for the first network interface comprises a tentative global address for the first network; the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces; the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein: the tentative network address for the first network interface comprises a tentative global address for the first network interface (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address (See at least 4. Pp 8 and 4. Pp 9, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by another node on the link (other network interface associated with network device)”; “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”). Fan further teaches wherein storing the indication of the second network interface comprises storing an indication of a Media Access Control See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 11, Mun, Ibanez and Fan teach the network device of claim 8. Fan further teaches wherein the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein storing the indication of the other network interface comprises storing an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface in the memory of the network device (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
However, Mun, Ibanez and Fan fail to expressly teach wherein: the tentative network address for the first network interface comprises a tentative link-local address for the first network interface; the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces; the network address assigned to ; the new network address comprises a new link-local address.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein: the tentative network address for the first network interface comprises a tentative link-local address for the first network interface (See at least 4. Pp 8, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by anther node on the link”); the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces (See at least 4. Pp 8, “the link-local address can be assigned to an interface (first network interface) and used, however, a node must attempt to verify that this “tentative” address is not already in use by anther node on the link”); the network address assigned to the second network interface comprises a link-local address assigned to the second network interface (See at least 1. Pp 2 and 4. Pp 8, “autoconfigure its interfaces (first and second) in IP version 6”; “ the link-local address  can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”); the new network address comprises a new link-local address (See at least 4. Pp 8, “the link-local address can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”). 
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 13, Mun, Ibanez and Fan teach the network device of claim 8. However, Mun, Ibanez and Fan fail to expressly teach wherein the processing circuitry that is configured to determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment is further configured to send to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determine that the tentative network is duplicative of the network address assigned to second interface in the network segment.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein the processing circuitry that is configured to determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment (See at least 4. Pp 8, “ the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by anther node on the link (other network interface associated with network device)”) is further configured to send to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”); and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determine that the tentative network is duplicative of the network address assigned to second interface in the network segment (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 14, Mun, Ibanez and Fan teach the network device of claim 8. However, Mun, Ibanez and Fan fail to expressly teach wherein the processing circuitry that is configured to re-determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment is further configured to: send, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determine that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment.
 In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein the processing circuitry that is configured to re-determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”) in the network segment is further configured to: send, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”); and in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determine that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 16, Mun, Ibanez and Fan teach the non-transitory computer-readable storage medium of claim 15. Fan further teaches wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to store an indication of a Media Access Control (MAC) address assigned to the second network interface (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
However, Mun, Ibanez and Fan fail to expressly teach wherein: the tentative network address for the first network interface comprises a tentative global address for the first network interface; the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces ; the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address. 
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein: the tentative network address for the first network interface comprises a tentative global address for the first network interface (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces (See at least 4. Pp 9, “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”); the network address assigned to the second network interface comprises a global network address assigned to the second network interface; the new network address comprises a new global network address (See at least 4. Pp 8 and 4. Pp 9, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by another node on the link (other network interface associated with network device)”; “that contain information used by stateless address autoconfiguration to generate site-local and global addresses”). 
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

As to claim 18, Mun, Ibanez and Fan teach the non-transitory computer-readable storage medium of claim 15. Fan further teaches wherein the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein storing the indication of the other network interface comprises storing an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
However, Mu, Ibanez and Fan fail to expressly teach wherein: the tentative network address for the first network interface comprises a tentative link-local address for the first network interface; the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces; the network address assigned to the second network interface comprises a link-local address assigned to the second network interface; the new network address comprises a new link-local address.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein: the tentative network address for the first network interface comprises a tentative link-local address for the first network interface (See at least 4. Pp 8, “the link-local address (tentative address) can be assigned to an interface (first network interface) and used, however, a node must attempt to verify (determining) that this “tentative” address is not already in use by anther node on the link”); the plurality of network address assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces (See at least 4. Pp 8, “the link-local address can be assigned to an interface (first network interface) and used, however, a node must attempt to verify that this “tentative” address is not already in use by anther node on the link”); the network address assigned to the second network interface comprises a link-local address assigned to the second network interface (See at least 1. Pp 2 and 4. Pp 8, “autoconfigure its interfaces (first and second) in IP version 6”; “ the link-local address  can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”); the new network address comprises a new link-local address (See at least 4. Pp 8, “the link-local address can be assigned to an interface and used, however, a node must attempt to verify  that this “tentative” address is not already in use by anther node on the link”). Fan further teaches wherein the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein storing the indication of the other network interface comprises storing an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface (See at least ¶ [0011] and ¶ [0030], “a memory for storing a network identifier indicative of the network which the node is associated with”; “The interface ID is generated from the node’s link-layer address. The interface ID may be formed from the network cards IEEE Extended Universal Identifier (EUI-64) which in turn may be based upon the card’s MAC address”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated See Thomson: ABSTRACT).

As to claim 20, Mun, Ibanez and Fan teach the non-transitory computer-readable storage medium of claim 15. 
However, Mun, Ibanez and Fan fail to expressly teach wherein the instructions that, when executed by the processing circuitry of the network device, cause the processing circuitry to determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment further cause the processing circuitry of the network device to: send, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determine that the tentative network address is duplicative of any one of the plurality of network addresses assigned to the second network interface in the network segment.
In analogous teaching, Thomson exemplifies this wherein Thomson teaches wherein the instructions that, when executed by the processing circuitry of the network device, cause the processing circuitry to determine whether the tentative network address is duplicative of any one of the plurality of network address assigned to the plurality of other network interfaces associated with the plurality of other network devices (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”)  in the network segment further cause the processing circuitry of the network device to: send, to the plurality of other network interfaces associated See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”); and in response to receiving a neighbor advertisement message from the second network interface that is in response to the neighbor solicitation message, determine that the tentative network address is duplicative of any one of the plurality of network addresses assigned to the second network interface in the network segment (See at least 5.4.2. Pp 14, “a node sends DupAddrDetectTransmits Neighbor Solicitations, The solicitation’s Target Address is set to the address being checked”. “An address on which the duplicate Address Detection Procedure is applied is said to be tentative until the procedure has completed successfully”. “A tentative address is not considered “assigned to an interface” in the traditional sense.” “It should also be noted that Duplicate Address Detection must be performed prior to assigning an address to an interface in order to prevent multiple nodes from using the same address simultaneously”).
Thus, given the teaching of Thomson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thomson, IPv6 configuration method and system, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling address autoconfiguration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to carry out the process of duplicate address detection configuration (See Thomson: ABSTRACT).

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mun, in view of Ibanez, and in view of Fan, further in view of Droms et al.(hereinafter referred to as Droms) (U. S. Pub. No. 2008/0263353A1).
As to claim 3, Mun, Ibanez and Fan teach the method of claim 1. Ibanez further teaches wherein determining, based at least in part on the indication of the second network interface stored in the memory of the network device, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message , and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”);
However, Mun, Ibanez and Fan fail to teach wherein further comprising: receiving, by the network device, the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address; in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface.
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein further comprising: receiving, by the network device, the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address (See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message (See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Droms, method for detecting an unsolicited router advertisement message, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling unsolicited router advertisement message. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of assigning the MAC address in the unsolicited advertisement message to the target interface (See Droms: ABSTRACT).

As to claim 5, Mun, Ibanez and Fan teach the method of claim 1. Ibanez further teaches wherein determining, based at least in part on the indication of the second network interface stored in the memory of the network device, whether an neighborhood advertisement message received by the network device indicates that a new network address assigned to the second network interface (See at least ¶ [0014], “The proxy node also includes a memory for storing information relating to interface addresses that are currently allocated to the communication nodes. The proxy node includes a processor which is operable to determine from the received solicitation message , and using the stored information, whether the tentative interface address is allocated to another of the communication nodes”; and ¶ [0035], “send Neighbor Solicitation messages to verify whether or not the new address is unique”);
However, Mun, Ibanez and Fan fail to teach wherein further comprising: receiving, by the network device, an unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of global network address and an indication of a MAC address; in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and in response to determining that the global network address  assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address which was assigned to the second network interface, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface.
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein further comprising: receiving, by the network device, an unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message (See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address which was assigned to the second network interface, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to See Droms: ABSTRACT).

As to claim 10, Mun, Ibanez and Fan teach the network device of claim 9. 
However, Mun, Ibanez and Fan fail to teach wherein the processing circuitry is further configured to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address; in response to receiving the unsolicited neighbor advertisement message, determine whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determine that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface.
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein the processing circuitry is further configured to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address (See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determine that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Droms, method for detecting an unsolicited router advertisement message, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling unsolicited router advertisement message. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of assigning the MAC address in the unsolicited advertisement message to the target interface (See Droms: ABSTRACT).

As to claim 12, Mun, Ibanez and Fan teach the network device of claim 11. 
However, Mun, Ibanez and Fan fail to teach wherein the processing circuitry is further configured to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of global network address and an indication of a MAC address; in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address which was assigned to the second network interface, determine that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface.
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein the processing circuitry is further configured to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of global network address and an indication of a MAC address (See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message (See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address which was assigned to the second network interface, determine that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Droms, method for detecting an unsolicited router advertisement message, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling unsolicited router advertisement message. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of assigning the MAC address in the unsolicited advertisement message to the target interface (See Droms: ABSTRACT).

As to claim 17, Mun, Ibanez and Fan teach the non-transitory computer-readable storage of claim 16. Mun, Ibanez and Fan fail to teach wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to: receive the 
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address (See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor advertisement message, determine whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message (See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determine that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Droms, method for detecting an unsolicited router advertisement message, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling unsolicited router advertisement message. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of assigning the MAC address in the unsolicited advertisement message to the target interface (See Droms: ABSTRACT).

As to claim 19, Mun, Ibanez and Fan teach non-transitory computer-readable storage medium of claim 18. 
However, Mun, Ibanez and Fan fail to teach wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network, wherein the unsolicited neighbor advertisement message includes an indication of global network address and an indication of a MAC address; in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the 
In analogous teaching, Droms exemplifies this wherein Droms teaches wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to: receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network, wherein the unsolicited neighbor advertisement message includes an indication of global network address and an indication of a MAC address (See at least ABSTRACT, ¶ [0016] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”); in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network  address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message (See at least ¶ [0066] and Figure 6, “The target link layer address option 126 specifies the link layer address 84 having sent the neighbor solicitation message that initiated the neighbor advertisement message 112”; “Target MAC Address”); and in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address assigned to the second network interface, determine that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface (See at least  ¶ [0016], ¶ [0018] and Figure 6, “an unsolicited first router advertisement message from an attachment router that provides an attachment link used by the router”; “Consequently, a router can autonomously assign an address prefix onto a link by outputting a router advertisement message specifying the prefix delegation information option identifying at least one delegated address prefix that is available for use by other routers attached to the link”; “The network interface circuit is configured for connecting to an attachment link and receiving an unsolicited first router advertisement message from an attachment router that provides the attachment link”; “Target MAC Address”).
Thus, given the teaching of Droms, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Droms, method for detecting an unsolicited router advertisement message, into Fan, method for providing address autoconfiguration in ad hoc network, and Mun, Understanding IPv6, and Ibanez, a system and method for duplicate address detection in a communication network, to have a method for handling unsolicited router advertisement message. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to carry out the process of assigning the MAC address in the unsolicited advertisement message to the target interface (See Droms: ABSTRACT).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
11/09/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454